DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted on 15 November 2021 have been fully and carefully considered.
With regard to the claim rejections under 35 USC 112(b) applicant’s arguments and amendments on 15 November 2021 are found persuasive and these rejections are withdrawn (see arguments pages 6-7).
With regard to the claim rejections under 35 USC 102(a)(1) and/or 35 USC 103 over Kleiss (US 3,830,698) with/without Kienle (“Low-order dynamic models for ideal multicomponent distillation process using nonlinear wave propagation theory”); applicant argues that Kleiss fails to fairly teach or suggest all limitations of the claims, as amended (see arguments page 7, last paragraph, through page 11), specifically that Kleiss does not teach the linearizing and approximating real temperature progression as claimed, nor would proposed modification to Kleiss successfully render obvious the claimed steps. Therefore these rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772